 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   GREENGATE FRESH, LLLP, an         )   Case No. 2:18-CV-03161 JAM-EFB
     Arizona limited liability         )
12   limited partnership,              )
                                       )
13                      Plaintiff,     )
                                       )
14        v.                           )
                                       )   RELATED CASE ORDER
15   TRINITY FRESH PROCUREMENT, LLC,   )
     a California limited liability    )
16   company, PAUL ABESS,              )
     individually, and TRINITY FRESH
17   MANAGEMENT, LLC, a California
     limited liability company,
18
                       Defendants.
19   FRESHPOINT DENVER, INC., and     )
     RUBY ROBINSON COMPANY, LLC,      )
20                                    )
                       Plaintiffs,    )    Case No. 2:18-CV-03183 KJM-KJN
21                                    )
          v.                          )
22                                    )
     TRINITY FRESH DISTRIBUTION, LLC, )
23   TRINITY FRESH MANAGEMENT, LLC,   )
     TRINITY FRESH PROCUREMENT, LLC   )
24   and PAUL P. ABESS,               )
                                      )
25                     Defendants.
26        Examination of the above-entitled actions reveals that these

27   actions are related within the meaning of Local Rule 123 (E.D. Cal.

28   2005).    Accordingly, the assignment of the matters to the same


                                       1
 1   judge and magistrate judge is likely to affect a substantial

 2   savings of judicial effort and is also likely to be convenient for

 3   the parties.

 4        The parties should be aware that relating the cases under

 5   Local Rule 123 merely has the result that these actions are

 6   assigned to the same judge and magistrate judge; no consolidation

 7   of the actions is effected.   Under the regular practice of this

 8   court, related cases are generally assigned to the judge and

 9   magistrate judge to whom the first filed action was assigned.

10        IT IS THEREFORE ORDERED that the action denominated 2:18-CV-

11   03183 KJM-KJN be reassigned to Judge John A. Mendez and Magistrate

12   Judge Edmund F. Brennan for all further proceedings, and any dates

13   currently set in the reassigned case only are hereby VACATED.

14   Henceforth, the caption on documents filed in the reassigned case

15   shall be shown as 2:18-CV-03183 JAM-EFB.

16        IT IS FURTHER ORDERED that the Clerk of the Court make

17   appropriate adjustment in the assignment of civil cases to

18   compensate for this reassignment.

19        IT IS SO ORDERED.

20   Dated:   December 17, 2018

21                                  /s/ John A. Mendez_________________
                                    JOHN A. MENDEZ
22                                  United States District Court Judge
23

24

25

26

27

28


                                      2
